Citation Nr: 0948516	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
bronchitis and emphysema, including as secondary to 
asbestosis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type 2, including as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 until April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and August 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this appeal in May 2007 and 
March 2008 and remanded the claim for additional development.  
The RO/Appeals Management Center (AMC) completed all 
requested development, but continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for appellate consideration.  

In March 2008, the Board remanded the claim concerning 
diabetes mellitus for the issuance of a Statement of the Case 
so the Veteran could follow the correct procedural steps to 
perfect an appeal.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  The RO issued a March 2009 Supplemental 
Statement of the Case; however, this document did not advise 
the Veteran he needed to perfect the appeal by submission of 
a Substantive Appeal (Form VA 9).  The Veteran never filed a 
Substantive Appeal.  The Veteran's representative argued in 
the November 2009 written brief that the claim should be 
remanded again pursuant to Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Holding that compliance by the Board or the RO 
with remand directives is neither optional nor discretionary, 
and where the remand orders of the Board or the Courts are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  Recent caselaw indicates that 
such action is not necessary in this matter.  Specifically, 
the record does not reflect the RO closed the appeal.  
Additionally, the Veteran's representative filed a Statement 
of the Representative (Form 646) in April 2009, which falls 
within the time frame for filing a Substantive Appeal.  The 
Veteran's representative continued to argue the matter should 
be on appeal in the November 2009 statement.  Furthermore, in 
this case, the RO recertified the issue of diabetes mellitus 
to the Board in April 2009.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the filing 
of a Substantive Appeal is not a jurisdictional requirement, 
that the filing of a timely Substantive Appeal may be waived, 
and that where the RO takes actions to indicate that such 
filing has been waived (for instance by certifying the 
appeal), the Board has jurisdiction to decide the appeal.  
Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  Therefore, 
the Board accepts the claim for service connection for 
diabetes mellitus as being on appeal. See Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(finding the Board is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).

The appeal initially included a claim concerning service 
connection for hearing loss.  During the pendency of the 
appeal, the RO granted service connection for hearing loss in 
a March 2009 rating decision and advised the Veteran this was 
a full grant of benefits.  Because the Veteran has not filed 
a notice of disagreement pertaining to this rating 
determination, this issue is not before the Board for 
appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. 
§ 7105, a notice of disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after an Statement of the Case 
is issued by VA).  

The March 2008 Board remand noted the Veteran had raised a 
claim for service connection for bronchitis which had not yet 
been adjudicated and referred the matter to the RO for 
appropriate action.  A review of the record discloses this 
issue has not been adjudicated.  However, recent case law 
allows the Board to consider this issue in the present 
appeal.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) 
citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating 
that, when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim").  In this case, as the bronchitis has similar 
symptoms as the chronic obstructive pulmonary disease which 
has already been perfected for appeal, the Board will also 
consider whether service connection is warranted for this 
disability.  Accordingly, the Board recharacterized the issue 
as stated on the cover page.

In a November 2008 statement, the Veteran raised a claim for 
entitlement to service connection for sleep apnea.  This 
claim has not been adjudicated and is REFERRED to the RO for 
appropriate action.

A review of the record reflects the Veteran raised a claim 
for entitlement to service connection for posttraumatic 
stress disorder (PTSD) in an April 2004 statement.  He 
received a notification letter concerning the claim in May 
2005; however, there is no indication that the claim was 
adjudicated.  The Board considered whether the claim was 
deemed to be included in the claim for service connection for 
anxiety; however, although the November 2004 rating decision 
discussed some medical evidence concerning PTSD, it does not 
clearly indicate that the claim for PTSD was considered as 
part of the anxiety claim.  See Ingram v. Nicholson, 20 Vet. 
App. 156, 164 (2006) ("a claim remains pending until there is 
an explicit adjudication of the claim or an explicit 
adjudication of a subsequent 'claim' for the same 
disability"); Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. 
Cir. 2009) (noting that the key question in the implicit 
denial inquiry is whether it would be clear to a reasonable 
person that VA's action that expressly refers to one claim is 
intended to dispose of others as well).  Thus, as the 
November 2004 rating decision is unclear, the claim for PTSD 
remains pending and is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's 
respiratory disability was incurred in or aggravated by 
active service.

2.  The evidence does not demonstrate that the Veteran's 
hypertension was incurred in or aggravated by active service.

3.  The Veteran did not have service in the Republic of 
Vietnam as defined by 3.307(a)(6)(iii) and is not presumed to 
have been exposed to herbicides, including Agent Orange, 
during service.

4.  The evidence does not demonstrate that the Veteran's 
diabetes mellitus was incurred in or aggravated by active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
respiratory disability, to include chronic obstructive 
pulmonary disease, bronchitis and emphysema, have not been 
met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for a grant of service connection for 
diabetes mellitus, type 2, have not been met. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2002, December 2002, 
January 2003, February 2005, April 2007, and April 2008 that 
fully addressed all notice elements.  The November 2002, 
February 2005, April 2007, June 2007 and April 2008 letters 
advised the Veteran of the information needed to substantiate 
the claim, the evidence VA would seek to provide and the 
evidence the Veteran should provide.  The April 2007 and 
April 2008 letters included information concerning how VA 
assigns disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records and lay statements in support of his claim.  The 
Veteran also was afforded VA examinations and provided 
testimony at a Board hearing in support of his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in October 2008 the Veteran advised the RO he had no 
further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension and diabetes mellitus, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) evidence of a 
current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

Respiratory Disability

The Veteran seeks service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and bronchitis.  Specifically, the Veteran contends 
that he was exposed asbestos when the U.S.S. Bushnell caught 
fire in 1966.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

As to claims involving service connection for an asbestos 
related disease, there are no special statutory or regulatory 
provisions concerning these disabilities.  However, VA has 
issued circulars on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims. See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

Significantly, these documents indicate the latency period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease. The 
exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
Veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

In order to warrant service connection in this case the 
evidence must demonstrate not only that the Veteran was in 
fact exposed to asbestos during service, but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.

The Veteran contends a shipboard fire on the U.S.S. Bushnell 
exposed him to asbestos which in turn caused the COPD.  The 
Veteran's service personnel records confirm his assignment 
aboard the U.S.S. Bushnell beginning in July 1965. 
Additionally, the Veteran submitted a history of the ship 
which confirmed the U.S.S. Bushnell had an electrical fire in 
1965.  While no detailed findings concerning asbestos were 
made, assuming, as the Board will for purposes of this 
decision, that the Veteran was exposed to asbestos during 
service as he has contended, there is a lack of any medical 
evidence demonstrating that the Veteran has an asbestos 
related condition. 

Rather, in the present appeal, the Veteran seeks service 
connection for COPD and bronchitis, conditions that are not 
noted to be associated with asbestos exposure under VA 
regulations. See M21-1MR, Part IV.ii.2.C.9.  The record also 
reflects a diagnosis of emphysema; however, that disability 
is also not noted to be associated with asbestos exposure.  
Furthermore, a VA examination dated in June 2003 concluded 
that the COPD was not related to asbestos exposure and 
further noted there was no evidence of an illness due to 
exposure to asbestos.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As such, service connection for 
COPD, bronchitis and emphysema as secondary to asbestos 
exposure is not warranted.

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) 
(noting that the Board is obligated to consider direct and 
secondary service connection if raised by the record when a 
Veteran raised a basic issue of service connection); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, 
the Board will adjudicate the claims on a theory of direct 
entitlement to service connection.

In this regard, the record reflects the Veteran has current 
diagnoses of COPD, bronchitis and emphysema.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disabilities and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnosis of COPD, bronchitis or 
emphysema.  An April 1965 record noted a diagnosis of an 
upper respiratory infection; however, this appeared to 
resolve without complication.  In fact, an April 1968 
examination performed in connection with the Veteran's 
separation from service described the lungs and chest as 
normal and noted no defects or disabilities other than some 
non-disabling marks and scars.  

The Veteran, during the October 2007 Bord hearing, testified 
that he was treated for pneumonia aboard the U.S.S. Bushnell 
and argues that this is related to his current COPD.  A 
review of the service treatment records, however, fails to 
reflect this treatment.  Rather, as noted above, he was seen 
for an incident of upper respiratory infection.  There was no 
indication that this progressed to pneumonia.  While the 
Veteran is competent to describe treatment he received and 
symptoms he experienced, he is not a medical professional 
shown to have the expertise to differentiate between various 
respiratory disorders. Layno v. Brown, 6 Vet. App. 465 (1994) 
(holding that lay testimony is competent if it concerns 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).   

Additionally, the Veteran described a shipboard fire on the 
U.S.S. Bushnell.  The Veteran is competent to describe events 
which he witnessed.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds the Veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the Veteran was mistaken. In 
fact, as noted above, the service personnel records confirm 
his assignment aboard that ship and ship histories submitted 
by the Veteran reflect there was an electrical fire in 1965. 
See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  
Therefore, this fire will be accepted as the inservice 
incurrence.

The final element is competent evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). "Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

A June 2003 VA examination reflected the Veteran had a 
problem with emphysema, diagnosed a year ago, and a history 
of pneumonia three times in his adult life, once while on 
active duty.  He denied wheezing.  He had some cough in the 
presence of dust or pollen or secondhand smoke.  There was 
occasional phlegm and throat irritation with postnasal drip.  
There was a 20 year history of smoking.  The Veteran reported 
shortness of breath working as a mason.  He could walk 2-3 
miles a day with some dyspnea on exertion.  Examination 
reflected clear passage of air down both sides of the nose, 
increase in mucus in the right nostril, no crusting.  The 
throat showed a slight erythema and hypertrophy of the 
posterior lymphoid tissue.  Examination of the chest 
reflected it was normal in shape.  There were no rales, 
rhonchi or wheezes.  The assessment was COPD, secondary to 
tobacco.  The examiner indicated the Veteran was exposed to 
asbestos during his military career; however he continued to 
state that the COPD was no related to the asbestos exposure.  
In fact, the examiner noted he found no evidence of illness 
due to the exposure to asbestos.  A June 2003 x-ray of the 
chest concluded there was no acute cardiopulmonary disease.

The Veteran underwent another VA examination in October 2003.  
The examiner explained the Veteran developed shortness of 
breath in the early 1970s, well after discharge.  The Veteran 
never had asthma or wheezing.  He was aboard the U.S.S. 
Bushnell in 1965 when there was a fire and was exposed to 
some smoke but had no real difficulty breathing until 1970 or 
1971.  He began smoking at age 20, and smoked one-half to one 
pack a day for 22 years until 1989.  The examiner noted that 
the March 2003 pulmonary function test revealed moderate 
obstructive lung disease.  He walked one to two miles twice a 
week and used an inhaler.  Clinical examination revealed the 
lungs were clear to percussion and auscultation. There were 
no rales rhonchi whizzes or wheezing.  He was not short of 
breath on examination.  The diagnosis was chronic obstructive 
pulmonary disease, less likely than not service connected, 
most likely due to 22 years of smoking.    

The other competent medical evidence of record does not 
include an opinion as to the etiology of the disability.  

Given the above evidence, to find the Veteran's COPD, 
bronchitis and emphysema are related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Specifically, the only evidence 
which links the respiratory condition to service is the 
Veteran's own testimony.  While the Veteran has argued that 
the respiratory condition was caused by service, such an 
opinion is outside the realm of his personal knowledge.  
Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007); Layno 
v. Brown, 6 Vet. App. 465 (1994). 

Given the Veteran's assertion that the claim is related to 
service and did not manifest prior to service, the Board 
considered whether service connection was warranted on a 
theory of continuity of symptomatology.  Although the Veteran 
describes the condition as chronic, the first evidence of a 
post-service complaint is a May 1996 record that diagnosed 
bronchitis, nearly 28 years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, without evidence of a nexus to the asbestos 
exposure or other events in service or continuity of 
symptoms, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran has a current diagnosis of hypertension as 
reflected in VA outpatient treatment records and private 
medical records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnosis of hypertension.  In fact, 
the April 1968 examination performed in connection with the 
Veteran's separation from service described the 
cardiovascular system as normal and noted a blood pressure of 
116/78.  Significantly, hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
Dorland's Illustrated Medical Dictionary at 889 (30th ed. 
2003).  Additionally, regulations indicate that for VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  

The Veteran, during the October 2007 Board hearing, explained 
that he had borderline high hypertension during service and 
was told to reduce his blood pressure through exercise.  
While the Veteran is competent to describe the treatment 
ordered, he is not competent to indicate he had "borderline 
high blood pressure."  Specifically, such a diagnosis 
requires more than personal knowledge and involves the 
evaluation of numeric test data resulting from clinical 
testing. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Even assuming there was borderline high blood pressure during 
service; service connection is not otherwise warranted as 
there is no nexus linking the current hypertension to 
service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.).  

The Veteran was afforded a VA examination in October 2003 to 
assess the presence and etiology of the hypertension.  The 
examiner reviewed the claims file, considered the Veteran's 
complaints and examined the Veteran.  The examiner noted the 
Veteran's subjective report that the onset of hypertension 
was around 1970 or 1971.  He indicated he treated with 
medication since that time.  The examiner also noted a family 
history of hypertension.  Clinical examination reflected 
blood pressure findings of 143/86, 144/83 and 130/86.  The 
concluding diagnosis was hypertensive vascular disease, less 
likely than not service connected.  The examiner explained 
there was a family history of hypertension and cardiovascular 
disease.  

None of the other private or VA records reflects an opinion 
as to the etiology of the hypertension.  In other words, the 
only medical evidence reflecting an opinion as to the 
etiology of the condition found the hypertension was less 
likely than not related to service.

The Board also carefully considered the Veteran's assertion 
of continuity of symptoms and treatment.  Specifically, 
during the Board hearing the Veteran indicated he had 
elevated blood pressure during service and treated the 
condition since shortly after service. The first blood 
pressure reading that meets one of the above definitions of 
hypertension in the claims file is dated in March 1993, 
nearly 25 years after the Veteran's separation form service.  
The first indication the Veteran was on medication was a 
private record dated in November 1989, nearly 21 years after 
the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

While the Board acknowledges that some medical records may be 
unavailable due to no fault of the Veteran, such as the 
destruction of records by the physicians after a period of 
time, the evidence of record still weighs against a finding 
of continuity.  Specifically, there is post-service evidence 
reflecting normal blood pressure readings.  For example, a 
January 1979 private record noted blood pressure of 120/60 
and did not indicate the Veteran was on blood pressure 
medication.  In this case, the Board attaches greater 
probative weight to the clinical findings of a skilled, 
unbiased professional, than to the statements provided by the 
Veteran as to continuity of symptomatology.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  Finally, the gap in evidence also 
demonstrates the hypertension did not manifest to a 
compensable degree within one year of his separation from 
active military service. 38 C.F.R. § 3.309(a).  Accordingly, 
service connection pursuant to 38 U.S.C.A. §§ 1112, 1137 and 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, 
type 2, as a result of exposure to herbicides during his 
service.  For purposes of establishing service connection for 
a disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" means actual service in-
country in Vietnam from January 9, 1962, to May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (VA's requirement that a Veteran must have "stepped 
foot" on landmass of Vietnam or the inland waters of Vietnam 
for agent orange/herbicide exposure presumption is a valid 
interpretation of the statute); VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off- shore of the Republic of Vietnam is not 
qualifying service in Vietnam).  In other words, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

In the present case, while the Veteran clearly has a current 
diagnosis of diabetes mellitus, type II, one of the diseases 
presumed to be linked to herbicides, there is no proof that 
he was the requisite service to trigger the presumption of 
exposure to herbicides.  Specifically, the Veteran's Form DD-
214 demonstrates that the Veteran's military occupational 
specialty was that of a radioman and he had two years and 
eight months of foreign and/or sea service.  The Veteran 
received the National Defense Service Medal.  The Veteran's 
service records show that he was stationed aboard the U.S.S. 
Bushnell and U.S.S. Columbus; however, the Veteran does not 
contend and the record does not otherwise suggest that either 
ship traveled to the inland waters of Vietnam.  Furthermore, 
a response from the National Personnel Records Center 
concluded there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  

Thus, the Veteran's sole exposure to Vietnam was in the 
waters offshore of Vietnam.  As noted above, the United State 
Court of Appeals for the Federal Circuit has clearly held 
that VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii). Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 
Accordingly, despite the Veteran's contentions regarding his 
alleged exposure to herbicide agents in service, he may not 
be presumed to have been exposed to herbicide agents as a 
result of his service, and is therefore not entitled to 
service connection for diabetes mellitus on a presumptive 
basis. 

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) 
(noting that the Board is obligated to consider direct and 
secondary service connection if raised by the record when a 
Veteran raised a basic issue of service connection); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, 
the Board will adjudicate the claims on a theory of direct 
entitlement to service connection.  

In this regard, the Veteran has a current disability of 
diabetes mellitus, type 2, as illustrated by the VA 
outpatient treatment records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

The service treatment records fail to reflect any complaints, 
treatment or diagnoses of diabetes mellitus.  In fact, the 
April 1968 examination performed in connection with the 
Veteran's separation from service described the endocrine 
system as normal and noted no defects or diagnoses other than 
some non-disabling marks and scars.  

While the Veteran did not have the requisite service in 
Vietnam to entitle him to a presumption of exposure to 
herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), 
the Veteran could still be entitled to service connection due 
to herbicide exposure on a direct basis. To prove service 
connection on a direct basis for a disease due to herbicide 
exposure the Veteran needs to show (1) a current disability 
(2) actual proof of inservice herbicide exposure and (3) a 
medical nexus linking the current disability to the exposure 
to herbicides.  In this case, although the Veteran has 
asserted he was exposed to herbicides, he has provided no 
evidence of actual exposure to herbicides.  

Even assuming there was an inservice diagnosis or exposure to 
herbicides, service connection is otherwise not warranted.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that 
the Board has the fundamental authority to decide a claim in 
the alternative.).  

Specifically, none of the medical records relate the 
currently diagnosed diabetes mellitus to service.  In sum, 
the only evidence linking the diabetes mellitus to service is 
the Veteran's own testimony.  While the Board does not 
question the Veteran's sincerity in his belief that he 
incurred this disease during service, and specifically, as a 
consequence of his exposure to herbicides, as a lay person, 
he is not competent to establish a medical diagnosis for 
diabetes mellitus or show a medical etiology merely by his 
own assertions. See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Nor is there any evidence of continuity of symptomatology.  
In fact, the first indication of a diagnosis was dated in 
March 2007, approximately 39 years after the Veteran's 
separation from service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The gap in evidence also illustrates the 
Veteran's diabetes mellitus was not manifested to a 
compensable degree within one year of his separation from 
service.  As such, service connection pursuant to 38 U.S.C.A. 
§§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.

Given the evidence of record, service connection for diabetes 
mellitus must be denied on a direct and on a presumptive 
basis.  There is no medical evidence of a disability during 
service, no proof of actual exposure to herbicides and no 
evidence linking the currently diagnosed disability to 
service. As such, the preponderance of the evidence is 
against the Veteran's claim for service connection.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for respiratory disability, to include 
chronic obstructive pulmonary disease, bronchitis and 
emphysema, is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


